Citation Nr: 9919946	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-21 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals, right knee, with traumatic arthritis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This appeal initially came before the Board of Veterans' 
Appeals (Board) of the Department of Veterans Affairs (VA) 
from a rating decision of May 1996 from the North Little 
Rock, Arkansas, Regional Office (RO).  

The Board remanded the veteran's claim for entitlement to an 
increased rating for a right knee disability in May 1998.  As 
part of this remand, the veteran was to be afforded a VA 
orthopedic examination.  In addition, the RO was to 
adjudicate the issue of service connection for arthritis of 
the right knee.  See VA General Counsel Opinions (VAOPGCPREC) 
23-97 (July 1997) and 9-98 (August 1998) concerning separate 
disability ratings which may be assignable for knee 
disabilities.  In VAOPGCPREC 23-97 (July 1997), it was held 
that arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 (5010) for limitation 
of motion and 5257.  Also, VAOPGCPREC 9-98 (August 1998) 
indicates that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero-
percent rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  The postoperative residuals of the right knee disability 
are manifested by instability productive of slight 
impairment.

3.  Traumatic arthritis of the right knee is manifested by 
limitation of flexion to 115 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5010, 5260, 5261 (1998).

2.  The criteria for a separate 10 percent rating for lateral 
instability of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R., Part 4, Diagnostic Code 
5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The veteran and his representative contend, in essence, that 
the severity of the veteran's service-connected right knee 
disability has increased and that an increased rating is 
therefore warranted.  Specifically, it is asserted that the 
veteran experiences right knee pain due to arthritis as well 
as restricted motion, particularly after repeated use.  

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1998).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (1998).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Diagnostic Code 5010 of VA's Schedule for Rating Disabilities 
provides that traumatic arthritis will be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved in noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, to include recurrent subluxation or 
lateral instability.  When the disability is slight, a rating 
of 10 percent is provided. When the disability is moderate, a 
rating of 20 percent is provided.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5259 provides that removal of a semilunar 
cartilage, when symptomatic, is rated 10 percent.  This is 
the highest evaluation under this Diagnostic Code.

Diagnostic Code 5260 provides that a noncompensable rating is 
warranted where flexion of the knee is limited to 60 degrees; 
a 10 percent rating is warranted when flexion is limited to 
45 degrees; and a 20 percent rating is warranted when flexion 
is limited to 30 degrees. 

Diagnostic Code 5261 provides that when extension of the knee 
is limited to 5 degrees, a noncompensable rating is 
warranted; when extension is limited to 10 degrees, a 10 
percent rating is warranted; and when extension is limited to 
15 degrees, a 20 percent rating is warranted. 

A letter, dated in February 1996, from a private physician, 
shows that the veteran had undergone right knee arthroscopic 
surgery in February 1996.  The physician added that the 
veteran had significant right knee pathology, probably as the 
result of placing an inordinate amount of pressure on it 
because of his service-connected left knee.  In essence, he 
stated that the veteran's right knee condition was, in large 
part, caused or exacerbated by the extra stress placed on it 
because of the weakened condition of his left knee.  

A VA examination was conducted in March 1996.  At that time 
the veteran reported that he was having trouble with his 
right knee.  The examination showed a one and one quarter 
inch by a one and one quarter inch transverse scar lateral to 
the lower pole of the right patellar.  There is a second 
scar, the same size, at the anterolateral right knee.  These 
scars were well healed.  There were three punctate scars 
around the right patellar, which were slightly pink in color 
and well healed.  There was no other swelling noted.  There 
was no deformity and no subluxation.  There was no lateral 
instability or loose motion.  Flexion of the right knee was 
to 135 degrees and extension was to 0 degrees.   VA X-rays 
taken of the right knee in March 1996 showed arthritic 
changes and possible osteochrondomatosis.

In May 1996 the RO granted service connection for 
postoperative residuals, medial and lateral meniscus tear, 
right knee secondary to the service-connected disability of 
shell fragment wound left knee.  A noncompensable evaluation 
was assigned.

Lay statements were submitted on behalf of the veteran's 
claim, to include a letter dated in June 1996 from an 
emergency medical technician who indicated that he had known 
the veteran for the past 10 years.  He stated that, in his 
capacity as a co-worker of the veteran, he assisted the 
veteran on numerous occasions due to the veteran's problems 
with lifting, bending, and lack of mobility.  Another letter, 
also dated in June 1996, and submitted from a friend of the 
veteran, is to the effect that the veteran had experienced 
increasing pain in his knees over the years together with his 
knee sometimes giving way.  A June 1996 letter submitted from 
the veteran's wife showed that she had witnessed the 
veteran's right knee disorder cause him to experience 
increased pain over the years.  

A VA orthopedic examination was conducted in July 1996.  At 
that time the veteran reported problems with his right knee.  
He stated that he had arthroscopic surgery in March 19996. He 
indicated he had more improvement than currently shown.  His 
knee was not as good as it was two months after surgery.  The 
examination report shows that the veteran was able to tiptoe, 
walk, heel-walk, and stand.  The calves measured twenty one 
to twenty one and one half inches at the knee level.  The 
examiner noted that no subluxation or lateral instability in 
the knee joint was present.  There was no restriction in 
movement of the right knee.  A review of a VA X-ray report 
dated in July 1996 shows a diagnosis of osteochrondomatosis 
as well as degenerative joint disease.

A VA examination was conducted in September 1996.  At that 
time the veteran complained of pain in the right lower leg.  
He reported a shocky sensation from one of the scars on the 
back of the leg. The examiner reported that there was no loss 
or impairment or any penetration of the muscles of the lower 
extremities.  There were four scars in the right lower leg.  
Two of the scars were lateral and two were posterior.  One of 
the posterior scars appeared to have a small piece of 
shrapnel enclosed within it.  The examiner re-examined the 
knee and there was no change from the prior examination.

The veteran received intermittent treatment at private 
facilities from 1992 to 1998 for various disorders, to 
include the right knee.  An August 1998 private medical 
statement is to the effect that the veteran experienced pain, 
and intermittent swelling in his knees which altered his 
gait.  

A VA orthopedic examination was conducted in September 1998.  
At that time, the veteran complained of pain, particularly on 
walking.  An examination showed no sign of joint 
inflammation, swelling, redness, or tenderness.  Range of 
motion testing showed extension to -5 degrees and flexion 
from 5 to 112 degrees.

An addendum to the September 1998 VA orthopedic examination 
dated in November 1998 includes diagnoses of mild to moderate 
limitation of both knee joints.  The examiner indicated that 
the veteran ambulated well and that pain manipulation was 
purely subjective.  Both knees were described as functional. 

A VA orthopedic examination was conducted in January 1999. 
The veteran indicated that prolonged standing in his 
employment capacity as a security officer aggravated the pain 
associated with his knees, and that he experienced locking up 
and giving way of the knees.  Range of motion studies 
accomplished at this time showed:  extension - zero degrees 
(passive) and 2 degrees (active), with pain at -6 degrees; 
and flexion - 0 to 122 degrees (passive) and 2 to 114 degrees 
(active), with pain at 100 degrees.  The diagnosis was, in 
pertinent part, residual pain from shrapnel injury, right 
knee.

A VA examination was conducted in February 1999.  At that 
time the veteran complained of a continuous aching under the 
right kneecap.  The pain extended upward and medially 
slightly.  He slept poorly secondary to the knee pain.  The 
pain increased, particularly if the joint had a tendency to 
lock up.  The knee joint felt unstable on uneven ground.  
Because of the right knee the veteran had changed his work to 
a more sedentary type employment at every opportunity.  He 
was capable of walking a quarter of a mile but had to rest 
because of knee pain.  He was currently working in security, 
which was more sedentary than his previous job.
It was noted that it was impossible for the veteran to squat 
efficiently.  

The examination showed a slight varus trend in the upper 
tibias.  There was a three quarters of an inch, well healed, 
faint scar from a lateral incision along the joint line.  
Punctate scars were present about the knee, the residuals of 
the arthroscopy.  Range of motion was extension to zero 
degrees and flexion to 115 degrees.  Circumferential 
measurement three inches above the right patellar was 18 
inches compared to 171/2 inches on the left.  The examiner 
opined that a patient with the veteran's build and within his 
age group should be anticipated to have flexion to 135 
degrees.  Degenerative changes were noted to be shown per X-
ray examination.  The diagnosis was moderately severe right 
knee joint arthritis.  

The examiner also pointed out that motion instigated pain in 
the retropatellar area.  Good right knee muscle development 
was shown, but it was noted that movement could be weakened 
or altered with sudden onset of pain during weight-bearing 
and during certain positions of flexion.  It was report that 
fatigability would be increased as pain progressed and that 
coordinated movements could not be sustained by the right 
knee joint.  The examiner also noted that partial ankylosis 
due to the loss of complete flexion would prevent the veteran 
from doing any squatting movements.  The examiner stated that 
the veteran worked in the face of pain and altered his work 
because of right knee pain.  The use of the right knee 
repeatedly over a period of time would increase the pain as 
well as the functional disability.  The examiner stated that 
other symptoms in the history, mainly instability, were of 
significance and were rational. 

In March 1999, the RO increased the disability evaluation 
assigned to the veteran's service-connected right knee 
disability to 10 percent for the traumatic arthritis, 
formerly rated under Diagnostic Code 5257.  The RO considered 
VAOPGCPREC 23-97 (July 1997), but noted that VA examination 
findings in March 1996 showed no subluxation, lateral 
instability, or loose motion of the right knee and only 
slight limitation of motion.  

The RO stated that, after review of these examination 
findings, the right knee disability was better evaluated 
under Diagnostic Code 5010-5259, as opposed to the previously 
utilized Diagnostic Code 5257, as there was evidence of 
traumatic arthritis as well as that there was no evidence of 
recurrent subluxation or lateral instability on the 
examination.  

To summarize, the veteran complaints concerning his service-
connected right knee disability include evidence of pain due 
to arthritis as well as restricted motion.  His statements 
describing the symptoms of his right knee disability are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence of 
record.  

As the evidence of record does not reveal that the veteran's 
right knee is manifested by dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, a 20 percent rating is not warranted pursuant to 
Diagnostic Code 5258.

In addition, the February 1999 VA examination report showed, 
concerning range of motion of the right knee, extension of 
zero degrees and flexion to 115 degrees.  Normal range of 
motion of the knee is extension to 0 degrees and flexion to 
140 degrees.  See 38 C.F.R. § 4.71, Plate II (1998).  
Therefore, a rating in excess of 10 percent under either of 
Diagnostic Codes 5260 or 5261 is not warranted.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (1998) provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  


The United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (1998).

After reviewing the record, it is the Board's judgment that 
the postoperative residuals, right knee, with traumatic 
arthritis do not satisfy the rating criteria as previously 
set forth for the award of a higher evaluation.  The Board is 
satisfied that the 10 percent currently in effect 
contemplates any functional loss resulting from the traumatic 
arthritis of right knee under Diagnostic Code 5010 as 
contemplated in the Deluca case.

However, Diagnostic Code 5257 provides a separate 10 percent 
rating for slight lateral instability.  In this instance, the 
evidence of record does, in the opinion of the Board, reveal 
the presence of instability.  The VA physician in February 
1999 indicated that there was a history of instability, which 
was rational and significant. 

Therefore, based on the veteran's history as interpreted by a 
VA physician, the Board is of the opinion that a separate 10 
percent rating is warranted for instability of the right knee 
under Diagnostic Code 5257.  However, as findings consistent 
with moderate recurrent subluxation or lateral instability 
are not shown by the objective medical evidence of record, a 
rating in excess of 10 percent under Diagnostic Code 5257 is 
not shown to be warranted.  

The 10 percent ratings for the right knee are the highest 
ratings warranted during the appeal period.  The Board 
further finds that the 10 percent ratings for the 
disabilities involving the right knee are the highest ratings 
warranted during the appeal period.  Fenderson v. West, 12 
Vet. App. 119 (1999).

In rendering this decision, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the pertinent sections do not provide a basis for a 
higher rating.


ORDER

Entitlement to an increased rating for postoperative 
residuals, right knee, with traumatic arthritis is denied.  
Entitlement to a separate 10 percent evaluation for recurrent 
instability of the right knee is granted, subject to the 
provisions governing the award of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

